This is an action for breach of contract, and is before us after a verdict for the plaintiff on defendant’s motion for a new trial. Under the terms of the contract between the parties the plaintiff planted for the defendant, a corn packer, three and a quarter acres of corn which he agreed to deliver to the factory of the defendant “at such time or times as said packer may designate, being when corn is in green and milky condition, suitable for canning purposes.” The corn from approximately one acre was delivered and paid for, but the defendant refused to receive the balance alleging that it was not delivered as ordered, was overripe and unfit for canning.
According to the plaintiff’s testimony he picked a small lot of corn on September 10; he started-to pick again on Monday, the sixteenth, but was told by the defendant’s foreman to wait before delivering more until after the Franklin County fair which closed on Thursday, the nineteenth. He says that he followed such instructions and made deliveries on Friday and Saturday and was told on Saturday to get the balance in on Sunday, when the defendant refused to receive it. The plaintiff also introduced evidence to contradict the defendant’s contention that the corn delivered on Sunday was overripe. The testimony of the defendant’s foreman was to the effect that he may have directed the defendant to stop picking on Monday, but that he ordered that the corn should be delivered on Thursday.
The evidence was sharply conflicting. If the jury believed the testimony of the plaintiff and his witnesses a verdict in his favor was justified. The issue was one of fact and was within the province of the jury. We can not say that their finding on the points in controversy is manifestly wrong or that the damages awarded are excessive. Motion overruled.